Judge Roane
pronounced the Court’s opinion, that, “ on the ground that the sale of the slave in the proceedings mentioned, was admitted by the bill, and established by the testimony, and there was no evidence adequate to prove the reservation set up, on the part of the appellant, (and not on that stated by the Chancellor,) the decree is correct; and this the rather, because the appellant saw it proper to dispense with the answer of the appellee, Isham Randolph, (who *102was a party, and privy to the whole transaction,) by setting the cause down for trial, without his answer.
Decree affirmed.